USCA11 Case: 20-12821     Date Filed: 05/10/2021   Page: 1 of 2



                                                            [DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 20-12821
                           Non-Argument Calendar
                         ________________________

                 D.C. Docket No. 5:17-cr-00013-MTT-CHW-8


UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                    versus

ANTONIO MENDEZ-RAMOS,

                                                            Defendant-Appellant.
                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Georgia
                        ________________________

                                (May 10, 2021)

Before GRANT, LAGOA, and BRASHER, Circuit Judges.

PER CURIAM:

      Antonio Mendez-Ramos appeals his 210-month sentence for conspiracy to

possess with intent to distribute methamphetamine. The government has moved to
          USCA11 Case: 20-12821       Date Filed: 05/10/2021   Page: 2 of 2



dismiss based on the appeal waiver contained in the plea agreement. Because we

find that Mendez-Ramos knowingly and voluntarily agreed to the appeal waiver

and that this appeal does not fall under any of the waiver’s exceptions, the

government’s motion to dismiss is GRANTED. See United States v. Bushert, 997

F.2d 1343, 1350–51 (11th Cir. 1993) (sentence appeal waiver will be enforced if it

was made knowingly and voluntarily); United States v. Weaver, 275 F.3d 1320,

1333 (11th Cir. 2001) (appeal waiver was valid when the district court

“referenced” it during the Rule 11 plea colloquy and the defendant “agreed that she

understood the provision and that she entered into it freely and voluntarily”).




                                          2